73 F.3d 359NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.FRAN P. CLARKSON, Defendant-Appellant,andCaroline Elizabeth CLARKSON;  James H. Clarkson, Defendants.
No. 93-1941.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 26, 1995.

Fran P. Clarkson, Appellant Pro Se.  David I. Pincus, Gary Dexter Gray, Gary R. Allen, William Sears Estabrook, III, Alice Lizbeth Ronk, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order orders authorizing the foreclosure sale of her house and denying her motion for a new trial.  Because the foreclosure sale has occurred pursuant to an order of the Bankruptcy Court and the property is not recoverable, see 11 U.S.C.A. Sec. 363(m) (West 1993), we dismiss the appeal as moot.  See In re March, 988 F.2d 498, 499 (4th Cir.), cert. denied, --- U.S. ----, 62 U.S.L.W. 3248 (U.S. Oct. 4, 1993) (No. 93-91);  Willemain v. Kivitz, 764 F.2d 1019, 1021 (4th Cir.1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED